Case 1:21-cr-20072-TLL-PTM ECF No. 1, PagelD.1 Filed 02/03/21 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

GARY FRANCIS SHEAHAN,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

COUNT ONE
(18 U.S.C. §§ 2241(c), 1151 and 1153)
(Aggravated Sexual Abuse)

On or about December 3, 2020, in the Northern Division of the Eastern
District of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is,
the Isabella Reservation, Gary Francis Sheahan, an Indian, knowingly engaged in
a sexual act with I.C., a 7-year old minor child, that is, he intentionally touched the
genitalia of I.C., not through the clothing, and he penetrated, however slight, the
anal and genital opening of I.C. by hand or finger, committing these acts with the
intent to arouse or gratify the sexual desire of any person, and also at the time I.C.

was a child who had not yet attained the age of 12 years, in violation of 18 U.S.C.

1

S)

 

 
Case 1:21-cr-20072-TLL-PTM ECF No. 1, PagelD.2 Filed 02/03/21 Page 2 of 3

§§ 2241(c), 1151, and 1153.

COUNT TWO
(18 U.S.C. § 2260A)

Commission of a Federal Sex Offense by Someone Required to Register as a
Sex Offender

On or about December 3, 2020, in the Eastern District of Michigan,
Northern Division, the defendant, Gary Francis Sheahan, an individual required
to register under the Sex Offender Registration and Notification Act, committed a
felony offense involving a minor under 18 U.S.C. § 2241(c), that is, aggravated

sexual abuse, against I.C. as alleged in Count One, in violation of 18 U.S.C. §

 

 

2260A.

Dated: February 3, 2021 THIS IS A TRUE BILL
s/Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN

Acting United States Attorney
s/Roy R. Kranz

ANTHONY P. VANCE . ROY R. KRANZ

Assistant United States Attorney Assistant U.S. Attorney

Chief, Branch Offices 101 First Street, Suite 200

Bay City, Michigan 48708-5747

(989) 895-5712

Roy.Kranz@usdoj.gov
(P56903)

 
Case 1:21-cr-20072-TLL-PTM ECF No. 1, PagelD.3 Filed 02/03/21 Page 3 of 3 SS)
Companion Case information MUST be completed by AUSA and initialed

 

United States District Court Criminal Case Cove ~~" ~~‘ Oana ALimbhar
Eastern District of Michigan Case: 1:21-cr-20072

Assigned To : Ludington, Thomas L.

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet Referral Judge: Morris, Patricia T.

Assign. Date : 2/3/2021

Description: USA v. GARY SHEAHAN (JO)

Companion Case Number:

 

 

  
   

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

O Yes x No AUSA’s Initials: RRK

 

 

Case Title: USA v. Gary Francis Sheahan

 

County where offense occurred: Isabella

Check One: X Felony Misdemeanor Petty
Indictment/ Information --- no prior complaint.

X__Indictment/__ Information --- based upon prior complaint [21-cr-30038]
Indictment/___Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
Oo Involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

s/ROY R. KRANZ
Date: February 3, 2021 Roy R. Kranz
Assistant United States Attorney
101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: roy.kranz@usdoj.gov
Attorney Bar #: P56903

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.
